

Exhibit 10.1
SECURITIES PURCHASE AGREEMENT




    THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made and entered into
this 7th day of April, 2009, by and among NATIONAL HOLDINGS CORPORATION, a
Delaware corporation (the “Company”) and FUND.COM INC., a Delaware corporation,
and/or its Affiliate (collectively, the “Investor”).


Recitals


A.           The Company and the Investor are executing and delivering this
Agreement and the exhibits hereto, in order to provide working capital to the
Company and the Subsidiaries and to facilitate the expansion of the brokerage
and investment banking business of the Company and its Subsidiaries, as
contemplated by Section 7.5 of this Agreement; and


B.           The Investor wishes to purchase from the Company and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, the following securities of the Company (collectively, the
“Securities”):


(i)           an aggregate of 5,000 shares of Series C Preferred Stock, at a
purchase price of $1,000.00 per share, which is convertible (subject to
adjustment) into 6,666,666 shares of the Company’s Common Stock, and which
contains the rights, designations and privileges as are set forth in the Series
C Certificate of Designations;


(ii)           the Class A Warrant; and


(iii)           the Class B Warrant; and
 
                C.           Contemporaneous with the sale of the Series C
Preferred Stock and the Warrants, (i) the parties hereto will execute and
deliver the Registration Rights Agreement, and (ii) the Investor, the Company,
Leonard J. Sokolow and Mark Goldwasser will execute and deliver the Voting
Agreement.


NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“10% Convertible Note Holder(s)” shall mean St. Cloud Capital Partners II, L.P.
or any subsequent holders of the 10% Convertible Notes.


“10% Convertible Notes” shall mean the collective reference to the $3,000,000
principal of 10% senior subordinated convertible promissory notes of the
Company, dated March 31, 2008 and the $3,000,000 principal amount of 10% senior
subordinated convertible promissory notes of the Company dated June 30, 2008,
issued  to the 10% Convertible Note Holders, together with any modifications,
amendments or restatements thereof.
 
 
-1-

--------------------------------------------------------------------------------



 
“50% Threshold” shall mean, at any point in time, including, without limitation,
following the exercise of the Class A Warrant and/or the Class B Warrant, the
record ownership by the Investor or its Affiliates of such number of shares of
Series C Preferred Stock, Class B Warrant Shares and/or Common Stock of the
Company which if (a) owned outright as Common Stock, or (b) as to Series C
Preferred Stock (including, without limitation, Class A Warrant Shares), was
fully converted into Common Stock, would represent in the aggregate fifty
percent (50%) or more of the issued and outstanding shares of Common Stock of
the Company at such point in time.


                “Affiliate” means, with respect to any particular Person means
any other Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by or under common control with such
Person.  For purposes of this definition, “control” (including the terms “
controlling,” “ controlled by ” and “ under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.


“Approved Strategic Acquisition” shall mean any proposed Strategic Acquisition
that the Company or its Board of Directors desires to consummate, which by a
date that shall be not later than five (5) Business Days following the (a)
negotiation of definitive terms and conditions of the acquisition agreements
with representatives or Affiliates of any Strategic Acquisition being considered
by the Company during 2009, and (b) completion of the Company’s and the
Investor’s due diligence investigation of such potential Strategic Acquisition,
the Investor shall approve in writing and advise the Company of its desire to
have the Company consummate.


               “Business Day” means a day, other than a Saturday, Sunday or
holiday, on which banks in New York City are open for the general transaction of
business.


“Certificate of Amendment shall mean the amendment to the certificate of
incorporation of the Company which shall contain such terms and conditions as
are set forth in the form of Exhibit H attached hereto and made a part hereof.


“Certificates of Deposit”  shall mean the certificate(s) of deposit aggregating
$500,000 and maturing on April 30, 2009 issued by Grand Adirondack Federal
Credit Union in favor of the Company or its Significant Subsidiaries (National
Securities Corporation and vFinance Investments Inc.), representing the
consideration paid to the Company for the Limited Recourse Note.


“Class A Warrant” means the collective reference to: (a) the warrant expiring
December 31, 2009 (subject to extension to December 31, 2010 as provided
therein), entitling the Investor or any subsequent holder to purchase the Class
A Warrant Shares at the Class A Warrant Exercise Price, and containing such
other terms and conditions as are set forth in the form of Class A Warrant
attached hereto as Exhibit B-1 and made a part hereof; and (b) upon consummation
of the Class A Warrant Exchange, the warrant expiring December 31, 2009 (subject
to extension to December 31, 2010, as provided therein), entitling the Investor
or any subsequent holder to purchase the Class A Warrant Shares in the form of
Company Common Stock at the Class A Warrant Exercise Price, and containing such
other terms and conditions as are set forth in the form attached hereto as
Exhibit B-2 and made a part hereof.
 
 
-2-

--------------------------------------------------------------------------------



 
“Class A Warrant Exchange” shall mean the exchange of the Class A Warrant in the
form of Exhibit B-1 attached hereto for the Class A Warrant in the form of
Exhibit B-2 attached hereto, to be consummated within three (3) Business Days
following the date of filing of the Certificate of Amendment with the Secretary
of State of the State of Delaware, all as contemplated by Section 7.9 of this
Agreement.


“Class A Warrant Exercise Price” means: (a) as to Class A Warrant in the form of
Exhibit B-1 attached hereto, One Thousand Dollars ($1,000.00) per share of
Series C Preferred Stock, subject to adjustment as provided in the Series C
Certificate of Designations; and (b) upon consummation of the Class A Warrant
Exchange, as to the Class A Warrant in the form of Exhibit B-2 attached hereto,
Seventy-Five Cents ($0.75) per share of Company Common Stock, subject to
adjustment as provided in such Class A Warrant.


“Class A Warrant Shares” shall mean the collective reference to: (a) an
aggregate of Seventeen Thousand Five Hundred (17,500) shares of Series C
Preferred Stock, subject to adjustment as provided in the Series C Certificate
of Designations, that are issuable upon exercise of the Class A Warrant annexed
hereto as Exhibit B-1 and made a part hereof; and (b) upon consummation of the
Class A Class A Warrant Exchange, an aggregate of 23,333,333 shares of the
Company’s Common Stock, that are issuable upon exercise of in the Class A
Warrant annexed hereto as Exhibit B-2 and made a part hereof, subject to
adjustment as provided in such Class A Warrant.


“Class B Warrant” means the warrant expiring on a date which shall be three (3)
years from the Closing Date” (hereinafter defined), entitling the Investor or
any subsequent holder to purchase the Class B Warrant Shares at the Class B
Warrant Exercise Price, and containing such other terms and conditions as are
set forth in the form attached hereto as Exhibit C and made a part hereof.


“Class B Warrant Exercise Price” means Seventy-Five Cents ($0.75) per share of
Common Stock, subject to adjustment as provided in the Class B Warrant.


“Class B Warrant Shares” shall mean an aggregate of 2,000,000 shares of Company
Common Stock, subject to adjustment as provided in the Class B Warrant.


“Closing Date” means the date of the consummation of the transactions
contemplated by this Agreement and the sale by the Company and purchase by the
Investor of the Series C Preferred Stock and the Warrants.


“Common Stock” means the authorized shares of common stock, $0.02 par value per
share, of the Company, together with any securities into which such common stock
may be reclassified.
 
 
-3-

--------------------------------------------------------------------------------



 
“Company SEC Filings” has the meaning as defined in Section 4.6 of this
Agreement.
 
                “Company Subsidiaries   means the collective reference to (i)
the Significant Subsidiaries and the other direct and indirect subsidiaries of
the Company listed on Schedule 4.1 to this Agreement, and (ii) any other
Subsidiary of the Company to be formed following the Closing Date to consummate
a Strategic Acquisition.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
any and all of the 22,500 shares of Series C Preferred Stock.


“Environmental Laws” has the meaning set forth in Section 4.15 hereof.


“FINRA” means the Financial Industry Regulatory Authority.


“Fully-Diluted Common Stock” shall mean the aggregate number of issued and
outstanding shares of Common Stock of the Company as at the Closing Date or as
of a particular measuring date following the Closing, on a fully-diluted basis,
after giving effect to (a) the exercise of all warrants, stock options and other
rights to purchase Common Stock, (including the Class A Warrant and the Class B
Warrant) then issued and outstanding, and (b) the conversion into Common Stock
of all notes, debentures, preferred stock and other convertible securities of
the Company then issued and outstanding, including, without limitation, all
Common Stock issuable upon conversion of the 5,000 shares of Series C Preferred
Stock issued to the Investor on the Closing Date and all Common Stock issuable
upon conversion of the 17,500 additional shares of Series C Preferred Stock that
may be issuable upon exercise of the Class A Warrant.


“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.


“Intellectual Property” has the meaning set forth in Section 4.14 hereof.


“Investor Subsidiary” means Fund.com Capital Inc.
 
                “Investor Lock Up Agreement” means that certain agreement to be
delivered by the Investor at Closing pursuant to which it will agree not to sell
or otherwise transfer any Securities (except to an Affiliate) for a period
commencing on the Closing Date and expiring on the close of business on December
31, 2009.


“Investor SEC Filings” has the meaning set forth in Section 5.12 of this
Agreement.
 
 
 
-4-

--------------------------------------------------------------------------------



 
“Key Employee(s)” means the individual or collective reference to Mark
Goldwasser, Leonard J. Sokolow and Christopher Dewey.


“Key Employees Employment Agreements” shall have the meaning set forth in
Section 6.1(n) hereof.


“Knowledge” means (a) as to the Key Employees, the actual knowledge of such Key
Employee, after due inquiry, and (b) as to the Company and its Significant
Subsidiaries, the actual knowledge of the executive officers (as defined in Rule
405 promulgated under the 1933 Act) of the Company and such Significant
Subsidiaries, after due inquiry.


“Limited Recourse Note” means the Five Hundred Thousand Dollar ($500,000)
limited recourse non-interest bearing convertible note of the Company payable to
the Investor in the form of Exhibit L annexed hereto and made a part hereof.


“Lock Up Agreements” means those certain agreements to be delivered by the Key
Employees at Closing pursuant to which those Persons will agree not to sell or
otherwise transfer any Common Stock or other securities of the Company owned by
them, without the prior consent of the Investor, for a period of not less than
one year from the Closing.


“Material Adverse Effect” means a material adverse effect on (a) the assets,
liabilities, results of operations, condition (financial or otherwise), business
or prospects of (i) the Company or any of its Significant Subsidiaries, whether
individually or taken as a consolidated whole, or (ii) the Company and all of
the Company Subsidiaries, when taken as a consolidated whole, or (b) the ability
of the Company to perform its obligations under the Transaction Documents.


 “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Purchase Price” means Five Million ($5,000,000.00) Dollars.
 
“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.


“Registration Rights Agreement” means the registration rights agreement, in the
form attached hereto as Exhibit D, pursuant to which the Company will agree to
provide certain registration rights under the 1933 Act, and the rules and
regulations promulgated thereunder, and applicable state securities laws.


“Series A Certificate of Designations” means the certificate of designations for
the Series A Preferred Stock, filed with the Secretary of State of the State of
Delaware on December 21, 2001, as amended or restated from time to time
thereafter.
 
 
-5-

--------------------------------------------------------------------------------



 
“Series A Preferred Holder(s)” means any one or more Persons who are holders of
Series A Preferred Stock.


“Series A Preferred Stock” mean an aggregate of 50,000 authorized shares of
Series A redeemable convertible preferred stock of the Company, par value $0.01
per share, that have been authorized for issuance pursuant to the Series A
Certificate of Designations, of which 42,957 shares are issued and outstanding
as of March 31, 2009.


“Series C Preferred Stock” means the aggregate of 22,500 shares of Series C
convertible preferred stock of the Company, par value $.01 per share and Stated
Value of $1,000 per share, that has been authorized for issuance to the Investor
pursuant to the Series C Certificate of Designations.


“Series C Certificate of Designations” means the certificate of designations for
the Series C Preferred Stock which shall contain the rights, designations and
privileges as are set forth in the certificate of designations attached as
Exhibit A hereto and made a part hereof.


“Securities” means the collective reference to the Series C Preferred Stock, the
Warrants, the Conversion Shares and the Warrant Shares.


“Stated Value” shall mean the $1,000.00 per share price of each share of Series
C Preferred Stock.


“Stock Option Plan” shall mean the 2009 stock option plan of the Company in the
form of Exhibit I hereto and made a part hereof.


“Significant Subsidiary” shall mean as at the date hereof, the individual or
collective reference to National Securities Corporation, vFinance Investments
Inc. and EquityStation Inc.


“Strategic Acquisitions” shall have the meanings referred to in Section 7.5 of
this Agreement.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.


“Transaction Documents” means the collective reference to this Agreement, the
Series C Certificate of Designations, the Warrants, the Voting Agreement, the
Certificate of Amendment, the Registration Rights Agreement and the Lock-up
Agreement.


“Triggering Event” means the first to occur of either (a) the exercise of the
Class A Warrant and the payment of not less than $10,000,000 of the applicable
Class A Warrant Exercise Price, or (b) the 50% Threshold having been attained or
exceeded.
 
-6-

--------------------------------------------------------------------------------


 

 
“Voting Agreement” means the voting agreement, in the form attached hereto as
Exhibit E  and made a part hereof, to be executed on the Closing Date, among the
Investor, the Company, Leonard Sokolow, Mark Goldwasser and Christopher Dewey.


“Waivers” means the collective reference to:


 (a)           the written waiver duly executed by the 10% Convertible Note
Holder(s) in the form of Exhibit F-1 hereto; and


 (b)           the written consent duly executed by holders of a majority of the
Series A Preferred Stock, in the form of Exhibit F-2 hereto.
 
                “Warrant” or “Warrants” means the individual or collective
reference to the Class A Warrant (both in the form of Exhibit B-1 or Exhibit B-2
attached hereto) and the Class B Warrant.
 
                “Warrant Shares” means the collective reference to the Class A
Warrant Shares issuable upon the exercise of the Class A Warrant and the Class B
Warrant Shares issuable upon the exercise of the Class B Warrant.


“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


2.           Purchase and Sale of the Series C Preferred Stock and
Warrants.  Subject to the terms and conditions of this Agreement, on the Closing
Date, the Investor shall purchase from the Company, and the Company shall sell
and issue to the Investor, an aggregate of 5,000 shares of the Series C
Preferred Stock and the Warrants, in consideration for the payment by the
Investor of the Purchase Price as specified in Section 3 below.


3.           Closing and Closing Deliveries.
 
3.1           Closing.
 
(a)           The Closing shall take place at the offices of Littman Krooks LLP,
655 Third Avenue, 20th Floor, New York, New York 10017 or at such place as may
be mutually agreed upon by the parties hereto (or remotely via the exchange of
documents and signatures) at 10:00 A.M. New York City time following the
execution and delivery of this Agreement, and on the first business day
immediately following the date on which the last of the conditions specified
herein is fulfilled or waived (other than conditions that by their nature are
required to be performed on the Closing Date, but subject to satisfaction of
such conditions) but in any event no later than April 30, 2009 (the “Closing
Date”) or at such other time and place and such other date as the Company and
the Investor mutually agree.  All events occurring at the Closing will, unless
otherwise specified, be deemed to have simultaneously occurred.
 
 
-7-

--------------------------------------------------------------------------------


 
(b)           In the event that the Closing shall not have occurred by the
Closing Date (or any other date mutually agreed upon in writing by the Parties),
then either the Company or the Investor may, by written notice to the other
party, terminate this Agreement; in which event neither party hereto shall have
any further liability or obligation to the other.  Notwithstanding the foregoing
to the contrary, the foregoing termination shall not affect the respective
parties obligations pursuant to the Limited Recourse Note and Investor’s right
to terminate this Agreement shall be subject to the provisions of Section 3.1 of
the Limited Recourse Note in the event an Extension Period (as defined in the
Limited Recourse Note) is in effect.
 
3.2           Closing Deliveries.
 
                (a)           At the Closing, the Company (or the Key Employees
if specified) shall deliver to Investor:
 
(i)           one or more stock certificates or instruments registered in the
name of Investor and representing 5,000 shares of Series C Preferred Stock,
which certificates bear the legend set forth in Section 5.8(a);
 
(ii)           the Series C Certificate of Designation in the form of Exhibit A,
duly executed by the Company, and evidence of filing of such Series C
Certificate of Designation with the Secretary of State of the State of Delaware;
 
(iii)          the Class A Warrant in the form of Exhibit B-1, duly executed by
the Company;
 
(iv)          the Class A Warrant in the form of Exhibit B-2, duly executed by
the Company, which form of Class A Warrant shall be held in escrow by counsel to
the Company pending the Class A Warrant Exchange;
 
(v)           the Class B Warrant in the form of Exhibit C, duly executed by the
Company;
 
(vi)          the Registration Rights Agreement in the form of Exhibit D, duly
executed by the Company;
 
(vii)         the certificates referred to in Section 6.1(g) and 6.1(h) of this
Agreement;
 
(viii)       good standing certificate of the Company dated within five (5) days
of the Closing Date;
 
(ix)           the Voting Agreement in the form of Exhibit E duly executed by
each of Leonard Sokolow and Mark Goldwasser and Christopher Dewey;
 
(x)           the Certificate of Amendment in the form of Exhibit H hereto;
 
(xi)          the Stock Option Plan in the form of Exhibit I hereto;
 
(xii)          the Waivers, in the form of Exhibit F-1 and Exhibit F-2, duly
executed by the 10% Convertible Note Holder(s) and the holders of a majority of
the Series A Preferred Stock;
 
-8-

--------------------------------------------------------------------------------


 
 
(xiii)         the Key-Employee Employment Agreements referred to in Section
6.1(n), in the form of Exhibit G-1 through Exhibit G-3, duly executed by each of
Mark Goldwasser, Leonard Sokolow and Christopher Dewey, respectively.
 
(xiv)        a binder or certificate of insurance for term Key Employee
Insurance in the total amount of $6,000,000 insuring the life of Mark
Goldwasser, and naming the Company and the 10% Convertible Note Holder(s) as
beneficiaries, as their interests may appear (the “Key Man Insurance”); and
 
(xv)         the Lock Up Agreements duly executed by the Key Employees.
 
(b)           At the Closing, the Investor shall deliver to the Company:
 
(i)           the Purchase Price, payable in accordance with the provisions of
Section 3.2(c) below;
 
(ii)           the certificate referred to in Section 6.2(e) of this Agreement;
 
(iii)          a certified copy of each of the Investor’s and the Investor’s
Subsidiary’s certificate of incorporation, as amended;
 
(iv)          good standing certificates dated within five (5) days of the
Closing Date of the Investor and the Investor Subsidiary;
 
(v)           the Registration Rights Agreement, in the form attached hereto as
Exhibit D  and made a part hereof, duly executed by the Investor;
 
(vi)          the Voting Agreement in the form of Exhibit E, duly executed by
the Investor;
 
(vii)         the Investor Lock Up Agreement; and
 
(viii)        the Limited Recourse Note, marked “cancelled.”
 
(c)           Payment of the Purchase Price.   On the Closing Date, the Five
Million Dollar ($5,000,000) Purchase Price shall be paid by the Investor to the
Company by one or more wire transfers of immediately available funds to a bank
account designated by the Company prior to the Closing.  Such payment may be
made either by:
 
(i)           one wire transfer to the Company of Five Million Dollars
($5,000,000), against the Company’s repayment in cash of the Limited Recourse
Note or the Company’s delivery to Global Asset Fund Limited of the
Certificate(s) of Deposit, marked “cancelled” and accompanied by such other
instruments transferring title to $500,000 in cash or a certificate of deposit
of $500,000 back to Global Asset Fund Limited; or
 
 
-9-

--------------------------------------------------------------------------------


 
(ii)           a wire transfer to the Company of Four Million Five Hundred
Thousand Dollars ($4,500,000), and a simultaneous wire transfer to the Company
from Grand Adirondack Federal Credit Union of Five Hundred Thousand Dollars
($500,000), representing the proceeds of the Certificates of Deposit, with
interest thereon and without deduction therefrom.
 
The Investor and Amalphis (as that term is defined in Section 7.5(c) hereof)
shall advise the Company of the method by which such Five Million Dollar
($5,000,000) Purchase Price shall be paid not later than three (3) Business Days
prior to the Closing Date.
 
4.           Representations and Warranties of the Company.  The Company does
hereby represent and warrant to the Investor that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):
 
                4.1           Organization, Good Standing and
Qualification.  Each of the Company and the Company Subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties.  Each of the Company and the Company Subsidiaries is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property makes such qualification or leasing necessary unless the failure to so
qualify has not and could not reasonably be expected to have a Material Adverse
Effect.  The Company’s Subsidiaries, including the Significant Subsidiaries, are
listed on Schedule 4.1 hereto.
 
                4.2           Authorization.  The Company has full power and
authority and has taken all requisite action on the part of such Person
necessary for (i) the authorization, execution and delivery of the Transaction
Documents, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder and (iii) the authorization, issuance (or
reservation for issuance) and delivery by the Company of the Securities.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company enforceable against such Persons in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.


               4.3           Capitalization.  Schedule 4.3 sets forth the
authorized capital stock of the Company and each of the Company Subsidiaries on
the date hereof.  All of the issued and outstanding shares of the capital stock
of the Company and each of the Company Subsidiaries have been duly authorized
and validly issued, fully paid, and nonassessable.  Except as  described on
Schedule 4.3, there are no outstanding warrants, options, convertible securities
or other rights, agreements or arrangements of any character under which the
Company or any of the Company Subsidiaries is obligated to issue any equity
securities of any kind, or any rights to purchase equity securities.  Except as
described on Schedule 4.3, except for the Registration Rights Agreement, there
are no pre-emptive rights, voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind that are
binding upon the Company, any of the Subsidiaries or and any of the
securityholders of the Company relating to the securities of the Company or any
of the Subsidiaries.  Except as described on Schedule 4.3, since December 31,
2008, the Company has not granted any stock options or other rights to purchase
Common Stock.
 
 
-10-

--------------------------------------------------------------------------------



 
4.4           Valid Issuance.  The Series C Preferred Stock, the Conversion
Shares and the Warrant Shares have been duly and validly authorized.  Upon
payment of the Purchase Price, the Series C Preferred Stock will be validly
issued, fully paid and non-assessable, and shall be free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
the Transaction Documents or imposed by applicable securities laws and except
for those created by the Investor.  Upon the filing of the Certificate of
Amendment and due conversion of the Series C Preferred Stock, the Conversion
Shares will be validly issued, fully paid and non-assessable, and shall be free
and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws and except for permitted encumbrances that may be created by the
Investor.  Upon the due exercise of the Warrants, the Warrant Shares will be
validly issued, fully paid and non-assessable, and shall be free and clear of
all encumbrances and restrictions, except for restrictions on transfer set forth
in the Transaction Documents or imposed by applicable securities laws and except
for permitted encumbrances that may be created by the Investor.
 
                4.5           Consents.  Except for the Waivers or as otherwise
as set forth in Schedule 4.5, the execution, delivery and performance by the
Company and each of its Subsidiaries of the Transaction Documents and the offer,
issuance and sale of the Securities require no consent of, action by or in
respect of, or filing with, any Person, governmental body, agency, or official
other than filings that have been made pursuant to applicable state securities
laws and post-sale filings pursuant to applicable state and federal securities
laws which the Company undertakes to file within the applicable time periods.


4.6           Company SEC Filings.


(a)           The Company has made available to the Investor through the EDGAR
system, true and complete copies of all of the Company’s Form 10-K, Form 10-Q,
Form 8-K, Form 14-A, Form 14-C and all other periodic filings with the SEC made
by the Company under the 34 Act (collectively, the “Company SEC Filings”).
 
                               (b)           Except as set forth on Schedule 4.6
to the Disclosures Schedules, the Company has fully and timely filed in the
Company SEC Filings all annual, quarterly and periodic reports required to be
filed by it under the 34 Act.  The Company is a fully-reporting company under
Section 12(g) of the 34 Act.  There are no letters of comment or other
correspondence from the SEC currently issued or outstanding in connection with
any Company SEC Filings. The Company Common Stock is traded on the OTC Bulletin
Board under the symbol “NHLD”.  No stop order or notice of suspension of trading
of the Common Stock has been received from or threatened by any Person.
 
                               (c)           The information contained in the
Company SEC Filings are complete and correct in all material respects and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
 
-11-

--------------------------------------------------------------------------------


 
 
 
4.7           No Material Adverse Change.  Since September 30, 2008, except as
identified and described in the Company SEC Filings, there has not been any
change in the consolidated assets, liabilities, financial condition or operating
results of the Company and the Company Subsidiaries from that reflected in the
financial statements included in the Company SEC Filings, except for changes in
the ordinary course of business which have not had and could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.


4.8           No Investment Company. Neither the Company nor any of its
Subsidiaries is, and upon the issuance and sale of the Securities as
contemplated by this Agreement, will be an “investment company” as defined under
the Investment Company Act of 1940 (an “Investment Company”).  The Company is
not controlled by an Investment Company.
 
                4.9           No Conflict, Breach, Violation or Default.  Except
as set forth in Schedule 4.9, the execution, delivery and performance of the
Transaction Documents by the Company and the issuance and sale of the Securities
will not conflict with or result in a breach or violation of any of the terms
and provisions of, or constitute a default under (i) the Certificate of
Incorporation or Bylaws of the Company or any Company Subsidiaries, both as in
effect on the date hereof (true and complete copies of which have been made
available to the Investor through the EDGAR system), (ii) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company, any Company Subsidiary or any of
their respective assets or properties, or (iii) any agreement or instrument to
which the Company or any Company Subsidiary is a party or by which the Company
or a Company Subsidiary is bound or to which any of their respective assets or
properties is subject.


4.10           Tax Matters.  The Company and each Company Subsidiary has
prepared and filed all tax returns required to have been filed by the Company or
such Company Subsidiary with all appropriate governmental agencies and timely
paid all taxes shown thereon or otherwise owed by it.  The charges, accruals and
reserves on the books of the Company in respect of taxes for all fiscal periods
are adequate in all material respects, and there are no material unpaid
assessments against the Company or any Company Subsidiary nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and the
Company Subsidiaries, taken as a whole.  All taxes and other assessments and
levies that the Company or any Company Subsidiary is required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due.  There are no tax liens or claims
pending or, to the Knowledge of the Company and the Company Subsidiaries,
threatened against the Company or any Company Subsidiary or any of their
respective assets or property.  Except as described on Schedule 4.10, there are
no outstanding tax payments or tax sharing agreements or other such arrangements
between the Company and any Company Subsidiary or other corporation or entity.
 
                4.11           Title to Properties.  Except as disclosed in the
Company SEC Filings, the Company and each Company Subsidiary has good and
marketable title to all properties and assets owned by it, in each case free
from liens, encumbrances and defects that would materially affect the value
thereof or materially interfere with the use made or currently planned to be
made thereof by them; and except as disclosed in the Company SEC Filings, the
Company and each Company Subsidiary holds any leased real or personal property
under valid and enforceable leases with no exceptions that would materially
interfere with the use made or currently planned to be made thereof by them.
 
 
-12-

--------------------------------------------------------------------------------



 
4.12           Certificates, Authorities and Permits.  Except as disclosed in
the Company SEC Filings, the Company and each Company Subsidiary possess
adequate certificates, authorities or permits issued by appropriate governmental
agencies or bodies necessary to conduct the business now operated by it, and,
except as set forth on Schedule 4.12 hereto, neither the Company nor any Company
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company or such Company Subsidiary, could reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.


4.13           Labor Matters; Brokers.


(a)           Neither the Company nor any Company Subsidiary (i) is a party to
or bound by any collective bargaining agreements or other agreements with labor
organizations, (ii) has violated in any material respect any laws, regulations,
orders or contract terms, affecting the collective bargaining rights of
employees, labor organizations or any laws, regulations or orders affecting
employment discrimination, equal opportunity employment, or employees’ health,
safety, welfare, wages and hours.


(b)           The Company and each of the Company Subsidiaries is, and at all
times has been, in compliance in all material respects with all applicable laws
respecting employment (including laws relating to classification of employees
and independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization.


(c)           The Company has disclosed in writing to the Investor a complete
list and detailed description of all broker arbitration claims and other cases
pending against employees of or independent contractors to the Company or any of
the Company Subsidiaries.


4.14           Intellectual
Property.                                                      The Company and
each of the Company Subsidiaries (collectively, the “Corporations”) own or
possess the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
(“Intellectual Property”) necessary to enable it to conduct its business as now
operated; there is no claim or action by any Person pertaining to, or proceeding
pending, or to the Knowledge of the Company threatened, which challenges the
right of the any of the Corporations with respect to any Intellectual Property
necessary to enable it to conduct its business as now operated; to the Knowledge
of the Company none of the Corporations’ current services and business
activities infringe on any Intellectual Property or other rights held by any
Person.  Each of the Corporations possesses all Copyrights, Patents, Trademarks,
Copyright Licenses, Patent Licenses or Trademark Licenses, each as defined
herein that are necessary to conduct its business as now operated.  As used in
this Section 4.14:
 
 
-13-

--------------------------------------------------------------------------------


 
“Copyrights” shall mean (i) copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or any other
country; (ii) registrations, applications and recordings in the United States
Copyright Office or in any similar office or agency of the United States, any
State thereof or any other country; (iii) any continuations, renewals or
extensions thereof; (iv) any registrations to be issued in any pending
applications; (v) prior versions of works covered by copyright and all works
based upon, derived from or incorporating such works; (vi) income, royalties,
damages, claims and payments now and hereafter due and/or payable with respect
to copyrights, including, without limitation, damages, claims and recoveries for
past, present or future infringement; (vii) rights to sue for past, present and
future infringements of any copyright; (viii) any rights in any material which
is copyrightable or which is protected by common law, United States copyright
laws or similar laws, or any law of any State, and (ix) any other rights
corresponding to any of the foregoing rights throughout the world.
 
“Copyright License” shall mean any agreement, written or oral, granting any
right in or to any Copyright or Copyright registration, including, without
limitation, licenses for the exclusive right to use a copyright owned by a third
Person.
 
“Patents” shall mean (i) letters patent of the United States or any other
country, all registrations and recordings thereof and all applications for
letters patent of the United States, or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, or any State thereof; (ii) reissues, divisions, continuations, renewals,
continuations in part or extensions thereof; (iii) petty patents, divisionals
and patents of addition; (iv) patents to issue in any such applications; (v)
income, royalties, damages, claims and payments now and hereafter due and/or
payable with respect to patents, including, without limitation, damages, claims
and recoveries for past, present or future infringement; and (vi) rights to sue
for past, present and future infringements of any patent.
 
“Patent License” shall mean any agreement, whether written or oral, granting any
right with respect to any Patent.
 
“Trademarks” shall mean (i) trademarks, tradenames, corporate names, company
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature,
registrations and recordings thereof and any applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country
(collectively, the "Marks"); (ii) any reissues, extensions or renewals thereof,
(iii) income, royalties, damages, claims and payments now and hereafter due
and/or payable with respect to the Marks, including, without limitation,
damages, claims and recoveries for past, present or future infringement and (v)
rights to sue for past, present and future infringements of the Marks.
 
“Trademark License” shall mean any agreement, written or oral, granting any
right in and to any Trademark or Trademark registration.
 
 
-14-

--------------------------------------------------------------------------------


 


4.15           Environmental Matters.  Neither the Company nor any Company
Subsidiary is in violation of any statute, rule, regulation, decision or order
of any governmental agency or body or any court, domestic or foreign, relating
to the use, disposal or release of hazardous or toxic substances or relating to
the protection or restoration of the environment or human exposure to hazardous
or toxic substances (collectively, “Environmental Laws”), owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, and is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Knowledge of the Company
and the Company Subsidiaries, threatened investigation that might lead to such a
claim.


4.16           Litigation.  Except as described in the Company SEC Filings or as
otherwise disclosed in writing to the Investor, there are no pending actions,
arbitrations, suits or proceedings against or affecting the Company or any of
its properties; and to the Knowledge of the Company, no such actions, suits or
proceedings are threatened or contemplated.


4.17           Financial Statements.  The financial statements included in each
Company SEC Filings present fairly, in all material respects, the consolidated
financial position of the Company and the Company Subsidiaries as of the dates
shown and its consolidated results of operations and cash flows for the periods
shown, and such financial statements have been prepared in conformity with GAAP
(except as may be disclosed therein or in the notes thereto, and, in the case of
quarterly financial statements, as permitted by Form 10-Q under the 1934
Act).  Except as set forth in the financial statements of the Investor included
in the Company SEC Filings filed prior to the date hereof, neither the Company
nor any of the Company Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.


4.18           Insurance Coverage.  The Company and each Company Subsidiary
maintains in full force and effect insurance coverage that is customary for
comparably situated companies for the business being conducted and properties
owned or leased by the Company and each Company Subsidiary, and the Company and
the Company Subsidiaries reasonably believe such insurance coverage to be
adequate against all liabilities, claims and risks against which it is customary
for comparably situated companies to insure.


4.19           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Company Subsidiary or the
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company.


4.20           No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.
 
 
-15-

--------------------------------------------------------------------------------



 
4.21           Private Placement.  Subject to the accuracy of the Investor’s
representations in Section 5 of this Agreement, the offer and sale of the
Securities to the Investor as contemplated hereby is exempt from the
registration requirements of the 1933 Act.


4.22           Broker-Dealer Representation and Warranties.  The Company’s
Significant Subsidiaries, National Securities Corporation (“National
Securities”), vFinance Investments, Inc. (“vFinance”) and EquityStation, Inc.
(“Equity Station”) severally, but not jointly, represent and warrant as
follows:  Each of National Securities, vFinance and Equity Station and, to the
extent legally required, their applicable Subsidiaries:
 
(a)           has filed with FINRA true and complete copies of all forms,
reports and other documents required to be filed by it, except where the failure
to make such filings would not have a Material Adverse Effect on National
Securities, vFinance, or Equity Station or such Subsidiaries, respectively;
 
(b)           possesses and is in substantial compliance with all SEC, FINRA and
applicable state governmental authorizations (collectively, “Governmental and
SRO Authorizations”) that are required to conduct their respective broker-dealer
businesses including, without limitation, all authorizations and licenses issued
to any principal, officer or employee of National Securities, vFinance and
Equity Station used in connection with the operations of their respective
businesses, except where the failure to obtain or comply with such Governmental
and SRO Authorization would not have a Material Adverse Effect on National
Securities, vFinance or Equity Station, as the case may be;
 
(c)           as at the date of its most recently filed Financial and
Operational Combined Uniform Single Report (“Focus Report”), each of the
Significant Subsidiaries was in compliance with its net capital requirements as
provided in SEC Rule 15c-3(1) and Rule 15c-3(3) and in substantial compliance
with the other provisions of Rule 15c-3.
 
4.23           Limited Recourse Note.  The Company hereby acknowledges receipt
of the sum of Five Hundred Thousand Dollars ($500,000), representing the
proceeds of a $500,000 bridge loan heretofore made by the Investor to the
Company as evidenced by the Limited Recourse Note.


5.           Representations, Warranties of the Investor.  The Investor hereby
represents and warrants to the Company that:
 
                5.1           Organization and Existence.  The Investor is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties and to invest in the Securities pursuant to this Agreement and to
perform its obligations pursuant to the Transaction Documents.
 
 
-16-

--------------------------------------------------------------------------------



 
5.2           Authorization.  The execution, delivery and performance by the
Investor of the Transaction Documents to which Investor is a party have been
duly authorized and will each constitute the valid and legally binding
obligation of Investor, enforceable against Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.


5.3           No Conflict, Breach, Violation or Default.  The execution,
delivery and performance of the Transaction Documents by the Investor will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Investor’s Certificate of
Incorporation or the Investor’s Bylaws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Company
through the EDGAR system), or (ii)(a) any statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Investor, any Subsidiary or any of their respective assets
or properties, or (b) any agreement or instrument to which the Investor is a
party or by which the Investor or a Subsidiary is bound or to which any of their
respective assets or properties is subject.


5.4           Purchase Entirely for Own Account.  The Securities to be received
by Investor hereunder will be acquired for Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to Investor’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws.  Except to the
extent provided in the Investor Lock Up Agreement, nothing contained herein
shall be deemed a representation or warranty by Investor to hold the Securities
for any period of time.


5.5           Investment Experience.  Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.


5.6           Disclosure of Information.  Investor has had an opportunity to
receive all information related to the Company and the Company Subsidiaries
requested by it and to ask questions of and receive answers from the Company
regarding the Company, the Company Subsidiaries and their respective businesses,
and the terms and conditions of the offering of the Securities.  Investor
acknowledges receipt of and has reviewed copies of the Company SEC Filings and
the Company Presentation.


5.7           Restricted Securities.  Investor understands that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.  Furthermore, Investor agrees that no direct or
indirect transfers of Series C Preferred Stock can be made by the Investor prior
to January 1, 2010.
 
 
-17-

--------------------------------------------------------------------------------



 
5.8           Legends.  It is understood that, except as provided below,
certificates and instruments evidencing the Securities will bear the following
or any similar legend:


(a)           NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY
IS EXERCISABLE/CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  UNTIL MARCH __, 2010, THE TRANSFER OF THESE
SECURITIES IS ALSO SUBJECT TO THE TERMS AND CONDITIONS OF AN INVESTOR LOCK-UP
AGREEMENT, A COPY OF WHICH IS ON FILE AT THE OFFICE OF THE CORPORATION.


(b)           If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.


5.8           Accredited Investor.  Investor is an accredited Investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act.


5.9           No General Solicitation.  Investor did not learn of the investment
in the Securities as a result of any public advertising or general solicitation.


5.10           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Company Subsidiary or
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of
Investor.


5.11           Prohibited Transactions.  During the last thirty (30) days prior
to the date hereof, neither Investor nor any Affiliate of Investor which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to Investor’s investments or trading or information concerning
Investor’s investments, including in respect of the Securities, or (z) is
subject to Investor’s review or input concerning such Affiliate’s investments or
trading (collectively, “Trading Affiliates”) has, directly or indirectly,
effected or agreed to effect (i) any purchase or long sale of the Company’s
securities or (ii) any short sale, whether or not against the box, established
any “put equivalent position” (as defined in Rule 16a-1(h) under the 1934 Act)
with respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Securities (each of such transactions specified in this clause
(ii), a “Prohibited Transaction”).  Prior to the earliest to occur of (i) the
termination of this Agreement, (ii) the Effective Date or (iii) the
Effectiveness Deadline, such Investor shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited
Transaction.  Investor acknowledges that the representations, warranties and
covenants contained in this Section 5.11 are being made for the benefit of the
Investor as well as the Company.
 
-18-

--------------------------------------------------------------------------------


 

 
5.12           Investor SEC Filings. At the time of filing thereof, the
Investor’s periodic filings made with the SEC (collectively, the “Investor SEC
Filings”) complied as to form in all material respects with the requirements of
the 1934 Act and did not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements included in each Investor SEC Filing
present fairly, in all material respects, the consolidated financial position of
the Investor as of the dates shown and its consolidated results of operations
and cash flows for the periods shown, and such financial statements have been
prepared in conformity with GAAP (except as may be disclosed therein or in the
Notes thereto, and, in the case of quarterly financial statements, as permitted
by Form 10-Q under the 1934 Act).  Except as set forth in the financial
statements of the Investor included in the Investor SEC Filings filed prior to
the date hereof, neither the Company nor any of its subsidiaries has incurred
any liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.


5.13           Money Laundering, etc.  Neither the Investor, its Affiliates,
officers, directors, members or managers is a Prohibited Person (as defined
below), has conducted any business or has engaged in any transaction or dealing
with any Prohibited Person (as defined below) or has engaged in any transaction
relating to any property or interests in property blocked pursuant to the
Executive Order (as defined below), has engaged in any transaction that evades
or avoids any of the requirements or prohibitions set forth in the Executive
Order or the USA PATRIOT Act (the “PATRIOT Act”).  Investor represents that it
and its officers, directors or managers are in compliance with all applicable
orders, rules and regulations issued by, and recommendations of, the U.S.
Department of the Treasury and OFAC (as defined below) pursuant to the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq. (“IEEPA”)
and the PATRIOT Act.  Investor represents that neither it nor any of the
Investor Subsidiaries is a “Prohibited Foreign Shell Bank” (as defined in the
PATRIOT Act), or is named on any available lists of known or suspected
terrorists, terrorist organizations or of other sanctioned persons issued by the
United States government and/or the government(s) of any jurisdiction(s) in
which Investor is doing business; “Prohibited Person” means any Person:  (a)
listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”); (b)
that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of the Executive Order; (c) that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; (d) that is named as a
“specifically designated national (SDN)” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website, http://www.treas.gov.ofac/t1lsdn.pdf or at any replacement
website or other replacement official publication of such list or is named on
any other U.S. or foreign government or regulatory list issued post-09/11/01;
(e) that is covered by IEEPA, OFAC or any other law, regulation or executive
order relating to the imposition of economic sanctions against any country,
region or individual pursuant to United States law or United Nations resolution;
or (f) that is an affiliate (including any principal, officer, immediate family
member or close associate) of a person or entity described in one or more of
clauses (a) - (e) of this definition of Prohibited Person.
 
 
-19-

--------------------------------------------------------------------------------



 
6.            Conditions to Closing.


6.1           Conditions to the Investor’s Obligations. The obligation of
Investor to purchase the 5,000 shares of Series C Preferred Stock and the
Warrants at the Closing is subject to the fulfillment to Investor’s
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by the Investor:


(a)           All of the representations and warranties set forth in Section 4
hereof shall be true and correct in all material respects at all times prior to
and on the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date.


(b)           The Company and the other parties to the Transaction Documents
shall have performed in all material respects all obligations and conditions
herein required to be performed or observed by it or them on or prior to the
Closing Date.


(c)           The Company shall have made all of other the Closing Deliveries
required pursuant to Section 3.2(a) of this Agreement.


(d)           The Company and the Company Subsidiaries (as applicable) shall
have obtained the Waivers and any and all other consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the sale
of the Securities and the consummation of the other transactions contemplated by
the Transaction Documents, all of which shall be in full force and effect.


(e)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(f)           No event shall have occurred or shall have failed to occur which
has had or could reasonably be expected to have a Material Adverse Effect on the
Company or any of its Significant Subsidiaries.


(g)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a) through (f) of this Section 6.1.
 
 
-20-

--------------------------------------------------------------------------------



 
(h)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents,
and the issuance of the Securities, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and each of its Company
Subsidiaries and certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the Company
and (as applicable) the Company Subsidiaries.


(i)           The Series C Certificate of Designation shall be filed with the
Secretary of State of the State of Delaware and the Investor shall receive a
certified copy of such filing.


(j)           The Voting Agreement shall be duly executed and delivered by each
of the Company, Leonard J. Sokolow, Mark Goldwasser and Christopher Dewey.


(k)           The Company shall deliver to the Investor the Stock Option Plan.


(l)           The Company shall issue and deliver to the Investor,
certificate(s) evidencing the 5,000 shares of Series C Preferred Stock, and a
duly executed Class A Warrant and Class B Warrant.


(m)           The Company shall execute and deliver to the Investor the
Registration Rights Agreement.


(n)           The Company shall have entered into agreements with Mark
Goldwasser and Leonard J. Sokolow extending the terms of their respective
employment agreements through the fifth anniversary of the Closing Date and the
Company shall have entered an employment agreement with Christopher C. Dewey
expiring on the fifth anniversary of the Closing Date and containing the
respective terms and conditions set forth on Exhibits G-1 through Exhibit G-3
annexed hereto and made a part hereof (collectively, the “Key Employee
Employment Agreements”).


(o)           The Investor shall have received a duly executed copy of the
requisite notification given by the Company to FINRA of a change in control
pursuant to Rule 1017 of the FINRA Regulations, together with copies of all
Company correspondence to FINRA and FINRA responses thereto.


(p)           The Investor shall have received an opinion of counsel to the
Company substantially in the form attached hereto as Exhibit J-1 and a separate
opinion of special Delaware counsel to the Company in the form attached hereto
as Exhibit J-2.


6.2           Conditions to Obligations of the Company. The Company's obligation
to sell and issue the Series C Preferred Stock and the Warrants at the Closing
is subject to the fulfillment to the satisfaction of the Company on or prior to
the Closing Date of the following conditions, any of which may be waived by the
Company:
 
 
-21-

--------------------------------------------------------------------------------



 
(a)           The representations and warranties made by the Investor in Section
5 hereof, other than the representations and warranties contained in Sections
5.3, 5.4, 5.5, 5.6, 5.7 and 5.8 (the “Investment Representations”), shall be
true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investor shall have
performed in all material respects all obligations and conditions herein
required to be performed or observed by them on or prior to the Closing Date.


(b)           The Investor shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase of the Securities and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect.


(c)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(d)           The Investor shall have made all of the Closing Deliveries
required pursuant to Section 3.2(b) of this Agreement.


(e)           The Investor shall have delivered a Certificate, executed on
behalf of the Investor by its Chief Executive Officer or its Chief Financial
Officer, dated as of the Closing Date, certifying to the fulfillment of the
conditions specified in subsections (a), (b), (c) and (d) of this Section 6.2.


(f)           the Company shall have received an opinion of counsel to the
Investor substantially in the form attached hereto as Exhibit K.
 
 
-22-

--------------------------------------------------------------------------------



 
7.           Covenants and Agreements of the Parties.
 
                7.1           Reservation of Common Stock.  Subject to the next
succeeding sentence, the Company shall at all times reserve and keep available
out of its authorized but unissued shares of Common Stock, solely for the
purpose of providing for the Conversion Shares, the Class B Warrant Shares, such
number of shares of Common Stock as shall from time to time equal the number of
shares sufficient to permit the issuance of the Conversion Shares and the Class
B Warrant Shares pursuant to the Transaction Documents in accordance with their
respective terms.  Notwithstanding the foregoing, the Company does not currently
have sufficient authorized Common Stock to issue Common Stock to the Investor to
the extent of the full issuance of the Conversion Shares and Class B Warrant
Shares.
 
7.2           Certificate of Amendment; Shareholder Approval Covenant.
 
(a)           Promptly following the Closing Date, the Company will file with
the SEC  a Form 14A Proxy Statement under the 1934 Act. Upon obtaining the
requisite stockholder vote and approval at the Company stockholders’ meeting
called for pursuant to the Proxy Statement, the Company will file with the
Secretary of State of the State of Delaware the Certificate of Amendment, in
order to, among other things, authorize for issuance 150,000,000 shares of
Company Common Stock, and 10,000,000 shares of Company preferred stock
containing such rights, preferences and designations as the board of directors
of the Company may, from time to time designate (including the Series A
Preferred Stock and Series C Preferred Stock).  The Company shall cause such
Certificate of Amendment to be filed with the Secretary of State of the State of
Delaware by not later than October 31, 2009.
 
(b)           Each of the Investor and the Key Employees do hereby covenant and
agree to vote or execute written consents with respect to all of their shares of
Common Stock and shares of Series C Preferred Stock in favor of the Certificate
of Amendment.
 
(c)           The Company’s failure or refusal to obtain the requisite
shareholder approvals referred to in Section 7.2(a) (except to the extent of a
breach by the Investor under Section 7.2(b) above), or its failure to file with
the Secretary of State of the State of Delaware the Certificate of Amendment by
October 31, 2009, shall constitute a material breach by the Company of the terms
and conditions of this Agreement and the other Transaction Documents.


7.3           Compliance with Laws.  The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.


7.4           Use of Proceeds. The Company will use the proceeds from the sale
of the Series C Preferred Stock for general corporate and working capital
purposes, including, without limitation, capital contributions of $1,000,000
into each of the Company’s Significant Subsidiaries for net capital purposes and
other working capital.
 
 
-23-

--------------------------------------------------------------------------------



 
7.5           Working Capital and Strategic Acquisitions.
 
                                (a)           The Parties hereto do hereby
mutually acknowledge and agree that their collective intention and the purpose
of entering into this Agreement and consummating the Transactions contemplated
hereby and by the other Transaction Documents, is for (i) the Investor or its
Affiliates to provide working capital for the Company and the existing Company
Subsidiaries through its payment of the Purchase Price for the 5,000 shares of
Series C Preferred Stock to be issued to such Person(s) on the Closing Date, and
(ii) following the Closing Date and during 2009 and thereafter, through its full
or partial exercise of the Class A Warrant, for the Investor or its Affiliates
to facilitate the expansion of the Company’s brokerage and investment banking
business by providing additional equity capital to the Company to enable the
Company or an existing or newly formed Company Subsidiary to consummate one or
more Strategic Acquisitions (as defined below).
 
                                (b)           The Parties hereto do hereby
intend that the Company or one or more existing or newly formed Company
Subsidiaries shall seek to acquire control of one or more companies engaged in
the securities brokerage, investment banking and related businesses, whether by
merger, consolidation, or purchase of substantially all of the assets or
securities of such Persons (collectively, “Strategic Acquisitions”). Each of the
Company, the Company Subsidiaries and the Investor do hereby mutually agree to
cooperate with each other in good faith in connection with the negotiation, due
diligence, documentation and potential closing(s) of any potential Strategic
Acquisitions; provided, that neither the Company, any Company Subsidiary nor the
Investor shall be obligate in any respect as at the date hereof or as at the
Closing Date to consummate any Strategic Acquisition.


                               (c)            By its execution of this
Agreement, the Company does hereby covenant and agree that, at all times on or
before the expiration date of the Class A Warrant (December 31, 2009, subject to
extension to December 31, 2010, in accordance with its terms to the earlier of
(i) December 31, 2010, or (ii) the date in which the full exercise of the Class
A Warrant may occur), the Investor and its Affiliates shall possess the sole,
exclusive and absolute right (but not the obligation) to provide the Company or
any Company Subsidiary with all of the capital to enable the Company or such
Company Subsidiary to consummate one or more Strategic Acquisitions subject to
the provisions of this Section 7.5(c).  The Investor has advised the Company
that Amalphis Group, Inc. (“Amalphis”), an Affiliate of the Investor, has
indicated a willingness to undertake, directly or through its Affiliates or
associates, to provide the Investor with additional funding to enable the
Investor to exercise the Class A Warrant for the Class A Warrant Exercise Price,
in an amount sufficient to finance the purchase price of one or more Approved
Strategic Acquisitions.


(d)           Notwithstanding the foregoing, in the event that: (i) the Investor
(through its Board member designees or otherwise) has indicated in writing that
it is not in favor of the Company pursuing or consummating a particular
Strategic Acquisition, (ii) the Investor fails to timely notify the Company of
its intention to exercise the Class A Warrant in whole or in part to finance an
Approved Strategic Acquisition, or (iii) the Investor (whether directly, through
Amalphis, its Affiliates or associates or otherwise) commits a “Warrant Default”
(as that term is defined in the Series C Certificate of Designation and the
Class A Warrant), the Company and its Subsidiaries shall have the immediate
right to obtain debt or equity financing for any such Strategic Acquisition from
any source or Person, other than the Investor or its Affiliates.
 
-24-

--------------------------------------------------------------------------------


 

 
(e)            In the event that the Company fails to proceed with the
consummation of any proposed Strategic Acquisition (a “Rejected Strategic
Acquisition”), then following the Board’s deliberations in which it has elected
not to proceed with such Rejected Strategic Acquisition, the Investor or its
Affiliates or associates will have the right in its sole and exclusive
discretion to pursue the Rejected Strategic Acquisition.


(f)           Notwithstanding the foregoing or any other provisions contained in
this Section 7.5 or elsewhere in this Agreement nothing herein or in any other
Transaction Document shall in any manner prohibit the Investor, Amalphis or any
other Affiliate or associate of the Investor from pursing for its or their own
account any one or more acquisitions of, or joint ventures or other business
transactions with, any other Person, including any Person engaged in the
securities, investment banking or brokerage businesses, and such activities
shall not, in any manner, be deemed or construed to be a misappropriation of any
corporate opportunity for the Company; provided, however, that neither the
Investor, Amalphis nor any other Affiliate or associate of the Investor shall
unilaterally pursue any Strategic Acquisition(s) that was initiated by
management of the Company, until such time as the same has become a Rejected
Strategic Acquisition.


               (g)           (i)           At all times on or before the
expiration date of the Class A Warrant (December 31, 2009, subject to extension
to December 31, 2010, in accordance with its terms to the earlier of (x)
December 31, 2010, or (y) the date in which the full exercise of the Class A
Warrant may occur), in the event that the Company shall determine to seek a
third party for, or solicit interest from third parties with respect to, any
financing for the Company or any of its Subsidiaries, other than a financing to
fund a Strategic Acquisition (a “Working Capital Financing”), then prior to
initiating any marketing or soliciting or entering into negotiations with any
third parties with respect to such Working Capital Financing, the Company shall
give written notice (the “Working Capital Financing Request Notice”) of such
determination to the Investor (including the dollar amount of Working Capital
Financing being sought).  The Investor shall have the right, exercisable within
five (5) Business Days following delivery of the Working Capital Financing
Request Notice, to advise the Company in writing (the “”Negotiation Notice”)
whether or not the Investor or its Affiliates or associates are interested in
provide such Working Capital Financing.  If the Investor desires to exercise
such right of first offer and proceed with such Working Capital Financing, the
Investor and the Company will negotiate in good faith during a period of ten
(10) Business Days following the date of the Negotiation Notice (the
“Negotiation Period”) as to the terms and conditions of such Working Capital
Financing.   On or before the expiration of the Negotiation Period, the Investor
shall submit to the Company its written final offer of the terms and conditions
(including price, structure, consideration and other substantive economic terms)
on which the Investor would be willing to provide such Working Capital Financing
(the “Investor Final Offer”).  A failure by the Investor to give the Investor
Final Offer by the expiration of the Negotiation Period shall be deemed to
constitute a waiver of the Investor’s right of first offer with respect to such
Working Capital Financing.
 
 
-25-

--------------------------------------------------------------------------------



 
(ii)           Upon receipt of the Investor Final Offer, the Company shall give
written notice (the “Company Notice”) to the Investor within five (5) days after
receipt of such Investor Final Offer stating whether or not the Company
determines accept or reject the Investor Final Offer regarding a Working Capital
Financing on the terms set forth in the Investor Final Offer.  A failure by the
Company to give the Company Notice shall be deemed to constitute a decision by
the Company not to pursue a Working Capital Financing with the Investor.
 
(iii)           If the Company determines to accept the Investor Final Offer
regarding a Working Capital Financing, the Parties shall use diligent, good
faith efforts to enter into a binding agreement with respect to such Working
Capital Financing, consistent with the terms and conditions contained in the
Investor Final Offer within ten (10) Business Days after the Investor’s receipt
of the Company Notice, and to consummate such Working Capital Financing as
promptly as commercially practicable thereafter.
 
 
(iv)           In the event that: (A) the Investor fails to timely deliver a
Negotiation Notice following receipt of a Working Capital Financing Request
Notice, or does not deliver the Investor Final Offer within the allowed period
of time, or (B) the Parties are unable to consummate such Working Capital
Financing within thirty (30) days of receipt of the Company Notice accepting the
Investor Final Offer, the Company shall thereafter have the right to pursue a
Working Capital Financing with any other Person; provided, however, that if the
Company shall be unable, within the next succeeding thirty (30) days, to obtain
substantially the same amount of Working Capital Financing from any Person who
is not an Affiliate of the Investor on terms and conditions that, in the
aggregate, are more favorable to the Company than those contained in the
Investor Final Offer, the Company shall provide the Investor with all of the
terms and conditions of any offer(s) received from such unaffiliated Person(s),
and the Investor shall have five (5) Business Days to match any such third party
offer(s).
 
7.6           Board Composition and Voting.  At or promptly following the
Closing, the composition of the Board of Directors of the Company shall be
constituted in the manner set forth in the Voting Agreement, and the requisite
majority of the members of such Board of Directors to approve, ratify or consent
to actions by the Company and/or any Subsidiary of the Company shall be as set
forth in the Voting Agreement.


7.7           Stock Option Plan.  The Company and the Investor do hereby agree
that the Stock Option Plan, by its terms shall provide, inter alia, that for so
long as the Investor and/or its or their Affiliates own at least 1,250 shares of
Series C Preferred Stock (as adjusted for stock splits, stock dividends,
recapitalizations and the like):


(a)           the maximum number of options (the “Stock Options”) that may be
issued under the Stock Option Plan shall not exceed 19,333,333 shares of Common
Stock, (inclusive of the approximately 6.5 million outstanding stock options as
at the date hereof), or such other number of shares of Common Stock as shall
represent twenty-five percent (25%) of the Fully-Diluted Common Stock of the
Company at the Closing Date (the “Option Shares”);
 
 
-26-

--------------------------------------------------------------------------------



 
(b)           in the event and to the extent that the Investor shall not fully
exercise the Class A Warrant and the Class B Warrant providing the Investor with
ownership of or the right to receive an aggregate of 32,000,000 shares of
Company Fully-Diluted Common Stock, the aggregate number of Option Shares
available for issuance under the Stock Option Plan shall be appropriately
reduced to an amount equal to (25%) of the Fully-Diluted Common Stock of the
Company, as so proportionately reduced and calculated after giving effect to the
unexercised portions of the Class A Warrant and the Class B Warrant  as of the
expiration dates thereof;


(c)           Stock Options may be granted only to directors and employees of or
consultants to the Company or any of the Company Subsidiaries;


(d)           all Stock Options (other than holders of the approximately 6.5
million issued Stock Options) shall vest and may be exercised over a period of
not less than four years, in equal annual installments, commencing on the first
anniversary of the Closing Date;


(e)           except for the approximately 6.5 million currently issued Stock
Options, no new Stock Options granted under the Stock Option Plan shall vest
prior to the first anniversary of the Closing Date;


(f)           the exercise price of all Stock Options shall be not less than
100% of the closing price of the Company’s Common Stock, as traded on the OTC
Bulletin Board or any other national securities exchange, as at the date of
grant of the applicable Stock Options;


(g)           the Key Employees may not be granted in the aggregate more than
50% of the total number of Stock Options available for grant under the Stock
Option Plan;


(h)           if any holder of a Stock Option shall leave the employ of the
Company or any Company Subsidiary, shall cease rending consulting services to
the Company or any Company Subsidiary, or such employment or services shall be
terminated, all unvested Stock Option shall immediately terminate and vested
Stock Options, if any, must be exercised within ninety (90) days of the
termination of employment or such consulting services or such other period as is
set forth in employment or other similar agreements or arrangements existing as
of the Closing Date;


(i)           vested Stock Options and Option Shares may be registered for
resale pursuant to a Form S-8 Registration Statement; and


(j)           Stock Options shall not contain “cashless exercise” provisions.


7.8           Key Employee Insurance.   On or following the Closing Date, in
addition to the insurance on the life of Mark Goldwasser referred to in Section
3.2(a)(xv) above, upon the written request of the Investor, the Company shall
use its commercially reasonable efforts to obtain and maintain in force key
Person life insurance policies of $5,000,000 (or such lesser amount as the
Investor may request) on the lives of each of Leonard Sokolow and Christopher
Dewey, with the Company designated as beneficiary under each such policy (the
“Key Employee Insurance”).
 
 
-27-

--------------------------------------------------------------------------------



 
7.9           Class A Warrant Exchange Procedure.
 
                               (a)           On a date which shall be not later
than three (3) Business Days after the filing of the Certificate of Amendment
with the Secretary of State of the State of Delaware (the “Class A Warrant
Exchange Date”), the Investor shall deliver to counsel to the Company, the Class
A Warrant, in the form of Exhibit B-1 attached hereto (the “Preferred Class A
Warrant”) and any shares of Class C Preferred Stock previously issued upon the
prior exercise of such Preferred Class A Warrant, and receive in exchange
therefore the duly executed Class A Warrant in the form of Exhibit B-2 attached
hereto (the “Common Class A Warrant”) and the shares of Common Stock set forth
in Section 7.9(b) below; at which time, the Preferred Class A Warrant, or the
unexercised portion thereof, shall be destroyed and thereafter deemed to be null
and void, ab initio.


(b)           In the event and to the extent that, prior to the Class A Warrant
Exchange Date, the Preferred Class A Warrant shall have been fully or partially
exercised, than and in such event, on such Class A Warrant Exchange Date, the
escrow agent shall deliver to the holder(s) of such Preferred Class A Warrant:


(i)           if as a result of a partial exercise of the Preferred Class A
Warrant, a Common Class A Warrant, entitling the holder(s) to purchase that
number of shares of Common Stock equal to (x) the aggregate number of Warrant
Shares that would have been issuable upon the full exercise of the Common Class
A Warrant immediately prior to the Class A Warrant Exchange Date, had such
Common Class A Warrant not been previously exercised, less (y) the number of
shares of Common Stock to be delivered pursuant to clause (ii) below; plus


(ii)           an applicable number of shares of Common Stock of the Company
that would have been issuable to such holder(s) of the Common Class A Warrant,
if such Common Class A Warrant had been held by the holder(s) at the time of
exercise of the Preferred Class A Warrant.


8.
No Violation of Voting Agreement or Changes in Transaction Documents.

 
8.1           Standstill.  The Investor agrees that during the period commencing
on the Closing Date and ending on the third anniversary of the date
hereof,  neither the Investor nor any of its Affiliates or any Person acting at
its or their direction, initiate, propose or otherwise “solicit” (as such term
is used in the proxy rules of the SEC) shareholders of the Company for the
approval of any shareholder proposals whether made pursuant to Rule 14a-8 or
Rule 14a-4 under the Exchange Act, or otherwise, or cause or encourage or
attempt to cause or encourage any other Person to initiate any such shareholder
proposal; otherwise communicate with the Company’s shareholders or others
pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act; or participate in, or
take any action pursuant to, any “shareholder access” proposal which may be
adopted by the SEC, whether in accordance with proposed Rule 14a-11 or otherwise
or otherwise initiate, take, or solicit, cause or encourage others to take, any
action inconsistent with any of the foregoing.
 
 
-28-

--------------------------------------------------------------------------------



 
8.2           Voting Agreement.  The Investor does hereby covenant and agree
that neither it nor any of its Affiliates shall take any action that would
violate any of the provisions of the Voting Agreement.  In such connection,
neither the Investor nor any of its Affiliates shall, in connection with any
annual or special meeting of the stockholders of the Company, or pursuant to a
written consent of the holders of a majority of the voting capital stock of the
Company and a related Rule 14C Information Statement, make any changes or seek
to make any change in either:


(a)           the Board of Directors of the Company or any Company Subsidiary
that would violate the terms of the Voting Agreement, or


(b)           the executive officers or senior management of the Company or any
of its Subsidiaries (absent a breach by any Key Employee or any other executive
employee of a Company Subsidiary of the terms of their individual employment
agreements or their fiduciary duties and obligations to the Company or such
Company Subsidiary); it being understood that the sole and exclusive right to
make any such management changes shall be vested solely in the Board of
Directors of the Company and the applicable Company Subsidiary.


Any breach by the Investor of the provisions of Section 8.1 or 8.2 shall
constitute a material breach by the Investor of the terms and conditions of this
Agreement and the other Transaction Documents.
 
                8.3           Neither the Company nor the Board of Directors of
the Company shall amend, modify or otherwise change any of the Transaction
Documents (except to the extent otherwise provided in the applicable Transaction
Document), without the express prior written consent of the Investor, which
consent may be withheld of any reason or no reason.


Any breach by the Company or the Board of Directors of the provisions of Section
8.3 shall constitute a material breach by the Company of the terms and
conditions of this Agreement and the other Transaction Documents.


9.           Survival and Indemnification.
 
                9.1  Survival.  The respective representations and warranties of
the parties hereto contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement; provided, however, that the
representations and warranties contained in this Agreement shall expire on the
later to occur of (a) twelve (12) months after the Closing Date, or (b) six (6)
months after a Triggering Event.


9.2  Indemnification.


(a)           Subject to the provisions of Section 9.1, the Company and the
Company Subsidiaries severally agree to indemnify and hold harmless Investor and
its Affiliates and their respective directors, officers, employees and agents
from and against any and all losses, claims, damages, liabilities and
expenses,(including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof (collectively, “Losses”) to which such
Person may become subject as a result of any breach of any representation or
warranty made by the Company or any Company Subsidiary under the Transaction
Documents, and will reimburse any such Person for all such amounts as they are
incurred by such Person.
 
 
-29-

--------------------------------------------------------------------------------



 
(b)           Subject to the provisions of Section 9.1, the Investor agrees to
indemnify and hold harmless the Company and its Subsidiaries and their
respective directors, officers, employees and agents from and against any and
all Losses to which such Person may become subject as a result of any breach of
representation or warranty made by the Investor under the Transaction Documents,
and will reimburse any such Person for all such amounts as they are incurred by
such Person.


(c)           In the event that at any time, the Company shall:
 
                                                (i)           fail or refuse to
file the Certificate of Amendment with the Secretary of State of the State of
Delaware and consummate the Warrant Exchange by 5:00 p.m. (East coast time) on
October 31, 2009 (except to the extent caused by a breach by the Investor under
Section 7.2(b) hereto); or
 
(ii)           default in the performance of or compliance with any covenant or
agreement on Company’s part to be performed or complied with as provided in
Section 7 and such default has not been cured for twenty (20) Business Days
after the earlier of (i) the Company obtained Knowledge of such default and (ii)
written notice of default is given to the Company by the Investor; or
 
 
(iii)           default in the performance of or compliance with any agreement
or covenant on the Company’s part to be performed or complied with contained in
any of the Transaction Documents, and such default has not been cured for twenty
(20) Business Days after the earlier of (i) a Key Employee or the Company
obtained Knowledge of such default and (ii) written notice of default is given
to the Company by the Investor; the Investor and/or other holders of Series C
Preferred Stock or Warrants may proceed to protect and enforce the rights of
such holder by an action at law for monetary damages, or by a suit or other
appropriate proceeding in equity, including seeking specific performance of the
Company’s covenants and agreements contained herein or in any other Transaction
Document, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.


(d)           In the event that at any time, the Investor or any of its
Affiliates shall:


(i)           default in the performance of or compliance with any covenant or
agreement on Investor’s part to be performed or complied with as provided in
Section 7 or in Sections 8.1 or 8.2 and such default has not been cured for
twenty (20) Business Days after the earlier of (i) the Investor obtained
Knowledge of such default and (ii) written notice of default is given to the
Investor by the Company; or
 
 
-30-

--------------------------------------------------------------------------------


 
(ii)           default in the performance of or compliance with any agreement or
covenant on the Investor’s part to be performed or complied with contained in
any of the Transaction Documents, and such default has not been cured for twenty
(20) Business Days after the earlier of (i) a Key Employee or the Company
obtained Knowledge of such default and (ii) written notice of default is given
to the Company by the Investor; the Company may proceed to protect and enforce
its rights by an action at law for monetary damages, or by a suit or other
appropriate proceeding in equity, including seeking specific performance of the
Investor’s covenants and agreements contained herein or in any other Transaction
Document, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.


9.3          Conduct of Indemnification Proceedings.  Promptly after any one or
more Person entitled to indemnification under this Section 9 (each an
“Indemnified Person”) becoming aware of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 9.2, such Indemnified Person shall promptly notify the indemnifying
Person(s) (each an “Indemnifying Person”) in writing and the Indemnifying Person
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
fees and expenses; provided, however, that the failure of any Indemnified Person
so to notify the Indemnifying Person shall not relieve the Indemnifying Person
of its obligations hereunder except to the extent that the Indemnifying Person
is materially prejudiced by such failure to notify.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Person shall
indemnify and hold harmless such Indemnified Person from and against any loss or
liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Indemnifying Person shall not
effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
arising out of such proceeding.


9.4           Indemnity Basket; Maximum Liability.   Notwithstanding anything to
the contrary contained in this Agreement:


(a)           the Company shall only be liable for Losses indemnified under this
Section 9 in the event that the aggregate amount of such Losses shall exceed the
sum of $150,000 (the “Indemnity Basket”); provided, that if the aggregate amount
of any such Losses incurred shall exceed $150,000, there shall be no Indemnity
Basket; and
 
 
-31-

--------------------------------------------------------------------------------



 
(b)           except only for acts or omissions by the Company or Company
Subsidiaries constituting securities fraud or common law fraud in the
inducement, in no event shall the indemnification obligations of the Company and
the Company Subsidiaries under this Section 9 in respect of Losses exceed the
aggregate amount of the cash investment made by the Investor in the Company or
any Company Subsidiary in respect of the payment of the Purchase Price, the full
or partial exercise of the Class A Warrant and/or Class B Warrant and any
Working Capital Financing provided by the Investor.


9.5           No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any Indemnified Person in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder's rights, powers or remedies. No right, power or remedy conferred by
this Agreement or any other Transaction Document upon any Indemnified Person
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of any Indemnifying Person under
this Section 9, the Indemnifying Persons(s) will pay to the Indemnified
Person(s) on demand such further amount as shall be sufficient to cover all
costs and expenses of such Indemnified Person(s) incurred in any enforcement or
collection under this Section 9, including, without limitation, reasonable
attorneys' fees, expenses and disbursements.


10.           Miscellaneous.


10.1         Successors and Assigns.
 
                                (a)           This Agreement may not be assigned
by a party hereto without the prior written consent of the Company or the
Investor, as applicable, provided, however, that, without the prior written
consent of the Company (i) the Investor may assign its rights and delegate its
duties hereunder in whole or in part to any Affiliate, and (ii) may assign or
transfer less than a majority of the Securities to any third Person not an
Affiliate in any public offering or public sale or in private transaction,
subject in either or both cases to such assignee’s specific written assumption
of the specific obligations and duties of the Investor set forth herein and in
any of the other Transaction Documents and in all cases to the provisions of the
applicable securities laws.
 
                               (b)           Notwithstanding the provisions of
Section 10.1(a), except for (i) the pledge of this Agreement, the Limited
Recourse Note and the Common Stock issuable upon conversion of such Limited
Recourse Note to Global Asset Fund Limited, as at the date of execution of this
Agreement and (ii) the pledge of all of the Securities, this Agreement and the
other Transaction Documents to Amalphis to secure financing from Amalphis to
enable the Company to pay the Purchase Price on the Closing Date, without the
prior written consent of the Company, the Investor shall not sell, pledge,
hypothecate, assign or otherwise transfer, directly or indirectly, any of the
Securities or any of its rights or obligations under any of the Transaction
Documents until the earlier of (i) December 31, 2009, or (ii) the occurrence of
a Triggering Event.
 

 
-32-

--------------------------------------------------------------------------------


 
 
 
(c)           The provisions of this Agreement shall inure to the benefit of and
be binding upon the respective permitted successors and assigns of the
parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.


10.2         Counterparts.  This agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute one and the same document. In the event that any signature
(including a financing signature page) is delivered by facsimile transmission or
by e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.
 
10.3         Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


10.4         Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:


If to the Company:


National Holdings Corporation
120 Broadway, 27th Floor
New York, NY 10271
Attention:  Mark Goldwasser, CEO
Fax:  (212) 417-8010


With a copy to:


Littman Krooks LLP
655 Third Avenue, 20th Floor
New York, NY  10017
Attention:  Mitchell C. Littman, Esq.
Fax:  (212) 490-2990
 
 
-33-

--------------------------------------------------------------------------------



 
If to the Investor:


Fund.Com Inc.
14 Wall Street, 20th Floor
New York, NY 10005
Attention: Gregory Webster, CEO
Fax: (212) 618-1705

 
With copies to:
 
Pillsbury Winthrop Shaw Pittman LLP                                   Hodgson
Russ LLP
1540
Broadway                                                                           1540
Broadway
New York, NY
10036-4039                                                         New York, NY
10036
Attention: Ronald A. Fleming,
Esq.                                        Attention:  Stephen A. Weiss, Esq.
Fax: (212)
298-9931                                                                     Fax:
(212) 751-0928
 
                10.5         Expenses.  The parties hereto shall pay their own
costs and expenses in connection herewith, except that, in the event of a
Closing, the Company shall pay the reasonable fees and expenses of Investor and
its Affiliates, including Amalphis, in an amount not to exceed $75,000. Such
expenses shall be paid by the Company only at the Closing.
 
               10.6          Amendments and Waivers.  Any term of this Agreement
may be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the
Investor.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Securities purchased under this
Agreement at the time outstanding, each future holder of all such Securities,
and the Company.
 
                10.7         Publicity.  Except as set forth below, no public
release or announcement concerning the transactions contemplated hereby shall be
issued by the Company or the Investor without the prior consent of the Company
(in the case of a release or announcement by the Investor) or the Investor (in
the case of a release or announcement by the Company) (which consents shall not
be unreasonably withheld), except as such release or announcement may be
required by law or the applicable rules or regulations of any securities
exchange or securities market, in which case the Company or the Investor, as the
case may be, shall allow the Investor or the Company, as applicable, to the
extent reasonably practicable in the circumstances, reasonable time to comment
on such release or announcement in advance of such issuance.  In addition, the
Company and Investor will make such other filings and notices in the manner and
time required by the SEC.
 
                10.8          Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.  To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.
 
 
-34-

--------------------------------------------------------------------------------



 
10.9            Entire Agreement.  This Agreement, including the Exhibits and
the Disclosure Schedules, and the other Transaction Documents constitute the
entire agreement among the parties hereof with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, both
oral and written, between the parties with respect to the subject matter hereof
and thereof, other than any written confidentiality agreement between the
Company and Investor, which shall continue in full force and effect.


10.10         Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


10.11          Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.


10.12          Confidentiality.  Each party hereto agrees that, except with the
prior written permission of the other party or as required by
applicable  federal or state securities law, it shall at all times keep
confidential and not divulge, furnish or make accessible to anyone any
confidential information, knowledge or data concerning or relating to the
business or financial affairs of the other parties to which such party has been
or shall become privy by reason of this Agreement, discussions or negotiations
relating to this Agreement, the performance of its obligations hereunder or the
ownership of the Securities purchased hereunder.  The provisions of this Section
10.12 shall be in addition to, and not in substitution for, the provisions of
any separate nondisclosure agreement executed by the parties hereto with respect
to the transactions contemplated hereby.


[SIGNATURE PAGE FOLLOWS]
 
 
-35-

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


The
Company:                                                                      NATIONAL
HOLDINGS CORPORATION




By:__________________________________
Mark Goldwasser
                                Chairman and Chief Executive Officer


 
The Company Significant Subsidiaries
As to Section 4.22 only:


NATIONAL SECURITIES CORPORATION




By:__________________________________
Mark Goldwasser
                                Chairman and Chief Executive Officer


vFINANCE INVESTMENTS, INC.




By:__________________________________
Leonard J. Sokolow,
                                Chairman


EQUITYSTATION, INC.




By:__________________________________
William Groeneveld,
                                 President


 
The
Investor:                                                                        FUND.COM
INC.
 
 
By:________________________________
Gregory Webster
Chief Executive Officer
 
 
 
-36-

--------------------------------------------------------------------------------



 
 
 
 
EXHIBIT A

 
SERIES C CERTIFICATE OF DESIGNATIONS
 
 
 
 
 
 
 
 
-37-

--------------------------------------------------------------------------------


 
 
 
 
 
 
EXHIBIT B-1


CLASS A WARRANT


(for Series C Preferred Stock)
 
 
 
 
 
 
 
 
 
 
 
-38-

--------------------------------------------------------------------------------


 
 
 
 
 
 
EXHIBIT B-2


CLASS A WARRANT


(for Common Stock)
 
 
 
 
 
 
 
 
 
 
-39-

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
EXHIBIT C


CLASS B WARRANT




 
 
 
 
 
 
-40-

--------------------------------------------------------------------------------


 
 
 
 
 
EXHIBIT D


REGISTRATION RIGHTS AGREEMENT


 
 
 
 
 
 
 
-41-

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
EXHIBIT E


VOTING AGREEMENT


 
 
 
 
 
 
 
-42-

--------------------------------------------------------------------------------


 
 
 
 
 
EXHIBIT F-1


WAIVER


(Holders of 10% Convertible Notes)


 
 
 
 
 
 
 
 
-43-

--------------------------------------------------------------------------------


 
 
 
 
 
 
EXHIBIT F-1


WAIVER


(Holders of Series A Preferred Stock)


 
 
 
 
 
 
 
-44-

--------------------------------------------------------------------------------


 
 
 
 
 
 
EXHIBIT G-1


MARK GOLDWASSER EMPLOYMENT AGREEMENT


 
 
 
 
 
-45-

--------------------------------------------------------------------------------


 
 
 
 
 
EXHIBIT G-2


LEONARD SOKOLOW EMPLOYMENT AGREEMENT


 
 
 
 
 
 
-46-

--------------------------------------------------------------------------------


 
 
 
EXHIBIT G-3


CHRISTOPHER DEWEY EMPLOYMENT AGREEMENT




 
 
 
 
 
-47-

--------------------------------------------------------------------------------


 
 
 
 
 
EXHIBIT H


CERTIFICATE OF AMENDMENT


 
 
 
 
 
 
 
-48-

--------------------------------------------------------------------------------


 
 
 
 
 
 
EXHIBIT I


FORM OF STOCK OPTION PLAN
 
 
 
 
-49-

--------------------------------------------------------------------------------


 
 
 
 

 
EXHIBIT J-1
 
 
COMPANY COUNSEL LEGAL OPINION


 
 
 
 
-50-

--------------------------------------------------------------------------------


 
 
 
 
 
EXHIBIT J-2


COMPANY DELAWARE COUNSEL LEGAL OPINION
 
 
 
 
 
-51-

--------------------------------------------------------------------------------



 


EXHIBIT K


 
INVESTOR COUNSEL LEGAL OPINION
 
 
 
 
 
 
 
-52-
 

--------------------------------------------------------------------------------

 